      Case 2:18-cv-16509-MCA-AME Document 78 Filed 04/15/21 Page 1 of 1 PageID: 333


                                                                             Jackson Lewis P.C.
                                                                             766 Shrewsbury Avenue
                                                                             Tinton Falls NJ 07724
                                                                             (732) 532-6148 Main
                                                                             (732) 842-0301 Fax
                                                                             jacksonlewis.com
                                                                             James J. Panzini – Resident Managing Principal


JAMES J. PANZINI
Direct Dial: 732-945-6025
Email: James.Panzini@jacksonlewis.com


                                                        April 15, 2021

VIA ECF
The Honorable Andre M. Espinosa
United States Magistrate Judge
for the District of New Jersey

                             Re:        Reshma Abell v. Pacira Pharmaceuticals, Inc., et al.
                                        Docket No.: 18-cv-16509 (MCA)(AME)

Dear Judge Espinosa:

                 This Firm represents Defendants Pacira Pharmaceuticals, Inc., Rich Kahr, Peter Murphy,
Glenn Reiser, Dennis McLoughlin, and Paul Ciavolella (hereinafter as, “Defendants”) in the above-captioned
matter. Pursuant to the Amended Scheduling Order dated February 2, 2021 (ECF No. 77), Defendants are
permitted to file a motion for summary judgment on or before April 23, 2021. We write to respectfully request
a fourteen day extension of Defendants’ time to file a summary judgment motion from April 23, 2021 to May
7, 2021. This is the Defendants’ first request for an extension of this deadline, and Plaintiff’s counsel consents
to this request.

                   We thank the Court for its consideration of the foregoing request.

                                                      Respectfully submitted,

                                                      JACKSON LEWIS P.C.

                                                      /s/ James J. Panzini
                                                      James J. Panzini


C:       All Counsel of Record (via ECF)
4819-6112-1510, v. 1
